Citation Nr: 1017215	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  Specifically, the Board finds that additional 
development is needed to fulfill the VA's duty to assist 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  

As an initial matter, the Board notes that additional 
evidence has been received since the case was certified for 
appeal without a waiver.  However, the RO has not considered 
such evidence in compliance with Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board concludes that 
there is prejudice in proceeding with consideration of this 
case without affording the RO an opportunity to review the 
evidence in question.   

Next, in determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration: (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In this case, the medical evidence reflects a current 
disability of the right knee.  For example, an August 2003 X-
ray of the right knee revealed early patellofemoral 
degenerative changes.  Moreover, the Veteran has offered 
competent statements regarding right knee problems he 
experienced in service.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (indicating that a person is 
competent to report symptoms that are detectible through the 
senses).  In this regard, he indicated that he fell during 
the second week of physical training and that he continued to 
receive treatment for right knee pain throughout active duty 
service. 

At this juncture, though, there is insufficient competent 
evidence of record to make a decision on the claim.  Namely, 
the claims file contains conflicting evidence on the issue of 
whether the Veteran's current right knee disorder pre-existed 
service.  In this regard, the Veteran's February 1987 
enlistment examination indicated "normal" findings of the 
lower extremities and no right knee defects were identified.  
In fact, in his February 1987 Report of Medical History, the 
Veteran expressly denied ever having a trick or locked knee.  

However, when the Veteran initially sought treatment for 
right knee pain in service in September 1987, he reported a 
history of knee pain for three years and an original knee 
injury resulting from an accident with a boat trailer prior 
to service.  In addition, a Medical Board Report conducted in 
October 1987 indicated that although he "did not mention 
this condition at the time of enlistment," his right knee 
disability, diagnosed as internal derangement of the right 
knee, existed prior to enlistment, was not the proximate 
result of active duty.  In response, the Veteran has 
submitted competent statements asserting that, although he 
injured his right knee prior to service, his pre-service 
right knee injury did not result in a chronic disorder and 
that, at the time he entered service, he did not have a 
disability of the right knee.  The record also includes 
statements from his sister and his friend asserting that he 
did not have any problems with the right knee before service.  

Given the fact that the Veteran was treated during service 
and ultimately discharged from service due to a right knee 
disorder, the Board finds that an examination and medical 
opinion are required to determine the nature and etiology of 
his claimed disorder.  See 38 U.S.C.A. § 5103A(d)(1); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, 
a medical opinion is required to determine whether the 
Veteran's right knee disability pre-existed service, and, if 
so, whether it was aggravated by active duty service beyond 
the normal progression of the disease. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his right knee 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  

(a)  With regard to each diagnosed 
disorder of the right knee, the examiner 
is requested to offer an opinion as to 
whether there is evidence that renders it 
undebatable from a medical standpoint 
that: 

(1) the Veteran's right knee 
disorder pre-existed service; and, 
(2) if so, whether the pre-existing 
disorder was not aggravated (i.e. an 
increase in the severity of the 
disorder beyond its natural 
progression) by the Veteran's 
military service.  

(b)  If the right knee disorder is not 
found to have pre-existed service, for 
each diagnosed disorder of the right 
knee, the examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to service.  

The examiner is directed to address the 
statements of record regarding a pre-
service injury to the right knee.  
Additionally, the examiner is requested 
to discuss lay statements of record, 
including statements submitted by the 
Veteran, his friend, and his sister, 
asserting that he did not have any right 
knee problems prior to service and that 
his symptoms have worsened in severity 
since service.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

2.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in January 2009.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


